Citation Nr: 1710621	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-27 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1  Entitlement to an initial rating in excess of 10 percent prior to January 1, 2011, and a compensable rating from January 1, 2011, forward, for contact dermatitis.

2.  Entitlement to an initial rating in excess of 10 percent prior to October 29, 2015 and in excess of 60 percent thereafter, for ischemic heart disease (IHD), status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	VANESSA BRICE, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 and an July 2014 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2016, the Board remanded the issues on appeal, which have since been returned for further appellate review.


FINDINGS OF FACT

1.  In January 2017, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran stating that the Veteran desired to withdraw his substantive appeal of his claim for increased rating for his service-connected contact dermatitis.

2.  In January 2017, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran stating that the Veteran desired to withdraw his substantive appeal of his claim for increased rating for his service-connected IHD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the issue of entitlement to a disability evaluation greater than 10 percent, prior to January 1, 2011, and a compensable rating from January 1, 2011, forward, for service-connected contact dermatitis have been met.  38 U.S.C.A. §§ 7105 (a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).

2.  The criteria for withdrawal of a substantive appeal as to the issue of entitlement to a disability evaluation greater than 10 percent, prior to October 29, 2015, and in excess of 60 percent thereafter, for service-connected IHD have been met.  38 U.S.C.A. §§ 7105 (a), 7108; 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c).
REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200.  The record shows that the Veteran filed a timely NOD to the rating assigned to his service-connected contact dermatitis and IHD in the November 2008 and July 2014 rating decisions respectively.  The Veteran perfected his appeals in July 2010 and April 2015. 

However, a substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Further review of the record shows that in a written statement received in January 2017, the Veteran informed the Board that he wished to withdraw the appeal before the Board.  Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to the issues of entitlement to a rating in excess of 10 percent and a compensable rating for service-connected contact dermatitis and in excess of 10 percent and 60 percent for service-connected IHD.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.














ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent prior to January 1, 2011 and a compensable rating from January 1, 2011, forward, for the service-connected contact dermatitis is dismissed.

The appeal of the issue of entitlement to a rating in excess of 10 percent prior to October 29, 2015 and in excess of 60 percent thereafter, for service-connected IHD is dismissed.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


